{¶ 13} The very volume of cases that crowd the municipal court trial docket makes the decision in this case a difficult one. Where a defendant faces no possible jail time, the law is well settled that there is no right to appointed counsel. SeeScott v. Illinois (1979), 440 U.S. 367, 99 S.Ct. 1158,59 L.Ed.2d 383; State v. Wiest, 1st Dist. No. C-030674,2004-Ohio-2577, 2004 WL 1124594; Willard v. Wertz (Apr. 13, 2001), 6th Dist. No. H-00-001, 2001 WL 376391. Consequently, were this defendant to have requested appointment of counsel on the date of her trial, the trial court would have been well within its discretion to deny the request and to proceed to trial.
 {¶ 14} However, in this case, the defendant represented that she had already retained counsel but that counsel was unavailable on the trial date. The concern *Page 227 
with this representation arises from the fact that the record is silent as to the efforts made to verify the defendant's assertion. There is no form designating counsel in the record, nor is there any record of dialogue between the court and anyone purporting to confirm counsel's participation — only the unverified statement of the defendant.
 {¶ 15} It is frustrating at the least for the trial court to grant a continuance when all the state's witnesses, pursuant to properly issued subpoenas, are present and ready to testify. It is equally troublesome that given the ruling in this case, the prosecutor's office will be reluctant to subpoena its witnesses to the first trial setting lest they be met with a defendant's representation that he or she has retained the chronically "unavailable" counsel. In order to verify whether such a representation is nothing more than a delay tactic, a court will be forced to do its own inquiry into the veracity of the representation before denying a continuance.
 {¶ 16} In this case, however, apparently there was no doubt as to whether counsel had actually been retained, as it was the prosecutor who informed the court of the defendant's situation and request for a continuance. If, in fact, the retention of counsel is accepted as true by the trial court, as it was in this case, the continuance must be granted as detailed in the reasoning of the lead opinion.